Citation Nr: 0808273	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-02 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
service, and it is not shown by credible supporting evidence 
that a stressor, which might lead to PTSD, occurred during 
service. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant with notice in June 2003.  The 
notification substantially with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

The RO provided the appellant with additional notice in 
September 2005, subsequent to the initial adjudication, which 
notified the appellant of the information necessary to 
establish a claim for service connection for PTSD.  In March 
2006, the RO provided the appellant with notice that complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), identifying the rating criteria and 
effective date provisions pertinent to the appellant's claim.  
While complete notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a December 2005 statement of 
the case and December 2006 supplemental statement of the 
case, following the provision of notice.  

VA has obtained service medical records (SMRs) and assisted 
the veteran in obtaining evidence.  The veteran contends that 
he received treatment for PTSD from the Loma Linda VA 
Healthcare System (VAHCS) and the Corona Vet Center.  Prior 
to the December 2005 statement of the case, VA obtained 
records from the Loma Linda VAHCS, but they did not show any 
diagnosis of or treatment for PTSD.  VA obtained treatment 
records from the Corona center which showed that the veteran 
had symptoms of PTSD, but they did not show a diagnosis 
meeting the criteria of 38 C.F.R. § 4.125.  

VA need not conduct an examination with respect to the claim 
because the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet.  
App. 79 (2006).  There is no evidence that verifies or 
corroborates the occurrence of an in-service stressor.  
Service connection for PTSD cannot be granted in the absence 
of an in-service stressor and an after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).   

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2007).

The veteran contends that he participated in 21 ambush 
missions while stationed in Korea in 1968 and 1969.  He 
reports having to drive a reconnaissance jeep along the 
barrier fence at night and being shot at by North Koreans.  
He contends that these events caused him to experience 
tremors, sleep loss, nightmares, flashbacks, paranoia, 
depression, anxiety, and total disregard for authority.  The 
veteran's DD-214 establishes that he was an Indirect Fire 
Infantryman in Korea.

The record shows that the veteran was diagnosed with chronic 
PTSD by a private psychologist in February 2006.  He 
described being bothered by thoughts of his experiences in 
Korea, including thoughts of waiting to be ambushed.  He 
reported feeling depressed and anxious and having thoughts of 
suicide at times.  He also reported that he has sleep 
difficulties and is disturbed by nightmares.  The veteran 
reported that these symptoms began during and after "his 
combat zone experience."  

There is a diagnosis of PTSD, and thus the central issue in 
this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  Mere service in a 
combat zone is not enough to establish that the veteran was 
"engaged in combat."  Zarycki v. Brown, 6 Vet App. 91, 98 
(1993).  Rather, it must be shown that the veteran took part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).

In this case, there is no evidence showing that the veteran 
engaged in combat with an enemy.  His DD-214 does not 
indicate that he received any award associated with valor or 
heroism shown while engaged with an enemy force, and there is 
no evidence of any combat injury in his SMRs.  In such cases, 
the record must contain other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressors.  Zarycki, 6 Vet. App. at 
91. 

In the present case, no in-service stressor has been verified 
because the veteran has not provided enough details 
concerning his alleged stressors.  The veteran was notified 
by letter in September 2005 that he should provide specific 
details of the incidents that resulted in PTSD, including 
unit, geographic location, and approximate dates of the 
incidents.  He was given a PTSD questionnaire to complete so 
that VA could verify the occurrence of any specific stressors 
through the U.S. Army & Joint Services Records and Research 
Center (JSRRC), but he did not return it.  The veteran has 
not submitted any evidence such as lay statements from other 
soldiers to verify any stressors.  Furthermore, his 
descriptions of the in-service events that caused his PTSD 
have been too general and vague to be submitted for 
verification by JSRRC.  Although the veteran has been 
diagnosed with PTSD, the Board finds no credible evidence 
which verifies any of his claimed stressors.  

Thus, as the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  The appeal is denied.  



ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


